Title: To Thomas Jefferson from William Carmichael, 18 May 1786
From: Carmichael, William
To: Jefferson, Thomas



Sir
Aranjuez, May 18th. 1786.

The Courier by whom I did myself the Honor to address your Excellency the 16th. inst. having been detained a Day longer than I expected, I avail myself of this Circumstance to advise you of Mr. Lamb’s Arrival at Madrid last night. This morning I received a Letter from him by one of my Servants whom he dispatched for that purpose. He therein requests me to send him “any Orders or Letters on account of our Affairs” that I may have received for him, and complains that he has had no Answers to the Letters he has written. He added that should he have no Instructions in my Hands for him, he must send an Express to Paris and London in a Day or two as he must soon set out again for Alicant, intimating that the Money he has to command will fall short by twenty thousand Dollars of the Sum necessary to redeem our Captives.
As his Motives are entirely unknown to me and as I wish to spare every Expence to the publick that is not absolutely necessary, I immediately dispatched the Servant advising him of the Hour the Spanish Courier would set out and requesting him to take post and repair hither, that by consulting together we might convey immediate Information to your Excellency and thro’ you to Mr. Adams of the Situation of our Affairs.
I am now awaiting his Arrival. Since I came hither I am informed that the Court of Versailles has very lately offered its good Offices to terminate the Differences between this Court and that of Naples. The Answer made to this proposition is said to be the following. After the usual Acknowlegements &c. &c. the Count de Florida Blanca assured the French Ministry that there was no Difference or Rupture between Spain and Naples, that the Misintelligence was merely of a domestick nature, a Coolness between the Father and Son, consequently could not with propriety be submitted to Arbitration of a third Party.
I have no further Intelligence of or from Mr. Barclay, but I this Day was shewn a Letter from an European Consul in Morocco  mentioning that the Emperor was much irritated against the british Nation. His Manner of manifesting his ill Humor is somewhat singular. He desired all the Europeans to have inserted in their Gazettes that he looked upon Spain and Portugal as his best Friends in Europe, and that the Chests of Cocao sent by the former were worth more than all the british presents, That the english Nation was false and perfidious and entirely void of all Principles of Religion. This is no bad Omen for the Success of Mr. Barclay’s Mission. Mr. Randall writes you by this Conveyance. His Information joined to the Letter from the Count D’Expilly, of which I enclosed a Copy in my last, will best explain the state of our Negotiations with Algiers unless Mr. Lamb should have other Information than he has communicated to me hitherto.
I am Your Excellency’s Most obedient & humble servant,

Wm. Carmichael

